DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Appeal Brief
In view of the Appeal Brief filed on 12/04/2020, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
{

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the limitation “the body being arranged to overlap the opening forming the irradiation region of the melting vessel without surrounding the melting vessel…” The specification does not disclose the body being arranged to overlap the opening forming the irradiation region of the melting vessel without surrounding the melting vessel. Examiner considers this limitation to be new matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-17, and 20-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pham et al (US 2015/0131694) in view of Schwiese et al (US 2008/0216960).
Regarding claim 1, Pham discloses a shaping machine (Fig. 13) comprising 
a melting vessel (Fig. 13 #12 crucible/vessel) having an irradiation region (Space within the walls of the crucible/vessel) permeable to an electromagnetic field, the irradiation region (Space within the walls of the crucible/vessel) being formed of an opening in the melting vessel (Fig. 13 #12 crucible/vessel); 
an induction coil (Fig. 13 #18 induction coil) arranged on the melting vessel (Fig. 13 #12 crucible/vessel) for inductively heating a material; 
(Fig. 13 #14 melting portion); 
and a body (Fig. 13 #22 shield) having a higher magnetic permeability than the melting vessel ([0077] lines 1-3 ---“ Using RF transparent materials (e.g., ceramics) or non-magnetic metals for constructing a body 12 or crucible can result in minimum power loss.” The crucible/vessel is made from RF transparent material, it is inherent that the crucible/vessel will have a lower magnetic permeability than the shield which may be made from a conductive metallic material.), and the body (Fig. 13 #22 shield) is configured to concentrate electromagnetic flux generated by the induction coil onto the irradiation region ([0076]), the body being arranged to overlap the opening forming the irradiation region (Space within the shield) of the melting vessel (Fig. 13 #12 crucible/vessel), and the induction coil (Fig. 13 #18 induction coil) being arranged between the body (Fig. 13 #22 shield) and the irradiation region (Examiner considers the irradiation region to be the space within the shield.); wherein the shaping cavity (Fig. 13 #14 melting portion) is configured to allow the material in the shaping cavity (Fig. 13 #14 melting portion) to cool such that a crystalline solid body is formed, and wherein the induction coil (Fig. 13 #18 induction coil) is arranged between the body (Fig. 13 #22 shield) and the irradiation region (Examiner considers the irradiation region to be the space within the shield.). 
However, Pham does not disclose the body being arranged to overlap the opening forming the irradiation region of the melting vessel without surrounding the melting vessel.
Schwiese teaches the body (Fig. 2 #6f partial enclosure) being arranged to overlap the opening forming the irradiation region of the melting vessel without surrounding the melting vessel .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shaping machine of Pham by incorporating the partial enclosure as taught by Schwiese for the purpose of concentrating the magnetic field generated by the induction coils. ([0032])
Regarding claim 2, Pham in view of Schwiese teaches the shaping machine as appears above (See the rejection of claim 1), and Pham further teaches wherein the body (Fig. 13 #22 shield) extends parallel to a longitudinal axis of the induction coil (Fig. 13 #18 induction coil). (Shown in figure 13)
Regarding claim 3, Pham in view of Schwiese teaches the shaping machine as appears above (See the rejection of claim 1), and Pham further teaches wherein the body (Fig. 13 #22 shield) has a length greater than or equal to a length along the longitudinal axis of the induction coil (Fig. 13 #18 induction coil) (Examiner considers this limitation to be met because Applicant does not specify any length along the longitudinal axis of the induction coil.). (Shown in figure 1)	
Regarding claim 5, Pham in view of Schwiese teaches a shaping machine as appears above (See the rejection of claim 1), and Schwiese further teaches wherein the body (Fig. 2 #s 6e and 6f partial enclosure) has an electrical conductivity lower than an electrical conductivity of the induction coil ([0032] lines 1-5).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the shield disclosed by Pham in view of Schwiese by ([0032] lines 7-9)
Regarding claim 6, Pham in view of Schwiese teaches a shaping machine as appears above (See the rejection of claim 1), and Schwiese further teaches wherein the body (Fig. 2 #s 6e and 6f partial enclosure) is made from a ferrite material ([0032] lines 6-7).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the shield disclosed by Pham in view of Schwiese by incorporating the ferrite material as taught by Schwiese for the purpose of concentrating the generated field onto the region between the coils. ([0032] lines 7-9)
Regarding claim 8, Pham in view of Schwiese teaches the shaping machine as appears above (See the rejection of claim 1), and Pham further teaches wherein the melting vessel (Fig. 13 #12 crucible/vessel) is cylindrical. (Shown in figure 3)
Regarding claim 9, Pham in view of Schwiese teaches the shaping machine as appears above (See the rejection of claim 1), and Pham further teaches wherein the opening (Fig. 1 #14 melting portion) in the melting vessel (Fig. 13 #12 crucible/vessel) is an elongated opening extending in a longitudinal direction of the melting vessel (Fig. 1 shows #14 melting portion to be elongated in a longitudinal direction.).
Regarding claim 10, Pham in view of Schwiese teaches the shaping machine as appears above (See the rejection of claim 9) and Pham further teaches wherein the opening (Fig. 1 #14 melting portion) is a slot (Examiner considers the melting portion to be a slot.).
Regarding claim 11, Pham in view of Schwiese teaches the shaping machine as appears above (See the rejection of claim 1), and Pham further teaches wherein a conductor loop of the induction coil (Fig. 13 #18 induction coil) surrounds the melting vessel (Fig. 13 #12 crucible/vessel). (Shown in figure 1)
Regarding claim 12, Pham in view of Schwiese teaches a shaping machine as appears above (See the rejection of claim 8) and Pham further teaches wherein the induction coil (Fig. 13 #18 induction coil) and the melting vessel (Fig. 13 #12 crucible/vessel) are arranged concentrically. (Shown in figure 2)
	Regarding claim 13, Pham discloses a method of inductively heating and crystalline hardening, a material, the method comprising: 
providing a melting vessel (Fig. 13 #12 crucible/vessel) having an irradiation region (Space within the walls of the crucible/vessel) permeable to an electromagnetic field, the irradiation region (Space within the shield) being formed of an opening in the melting vessel (Fig. 13 #12 crucible/vessel);
arranging the material in the melting vessel ([0070] lines 1-4), 
and inductively heating the material by an induction coil (Fig. 13 #18 induction coil) ([0072] lines 16-18); 
and cooling the material in a shaping cavity such that a crystalline solid body is formed ([0075] lines 5-7), 
4wherein the providing of the melting vessel (Fig. 13 #12 crucible/vessel) includes arranging a body (Fig. 13 #22 shield) having a higher magnetic permeability than the melting vessel ([0077] lines 1-3 ---“ Using RF transparent materials (e.g., ceramics) or non-magnetic metals for constructing a body 12 or crucible can result in minimum power loss.” The crucible/vessel is made from RF transparent material, it is inherent that the crucible/vessel will have a lower magnetic permeability than the shield which may be made from a conductive metallic material.), and configuring the body (Fig. 13 #22 shield) to concentrate electromagnetic flux generated by the induction coil onto the irradiation region ([0076]) in an overlapping relationship with the irradiation region (Space within the shield), wherein the providing of the melting vessel (Fig. 13 #12 crucible/vessel) further includes arranging the induction coil (Fig. 13 #18 induction coil) between the body (Fig. 13 #22 shield) and the irradiation region (Space within the shield).
However, Pham does not disclose wherein the providing of the melting vessel further includes arranging the induction coil between the body and the irradiation region such that the body overlaps the opening forming the irradiation region of the melting vessel without surrounding the melting vessel.
Nonetheless, Schwiese teaches the body (Fig. 2 #6f partial enclosure) being arranged to overlap the opening forming the irradiation region of the melting vessel without surrounding the melting vessel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shaping machine of Pham by incorporating the partial enclosure as taught by Schwiese for the purpose of concentrating the magnetic field generated by the induction coils. ([0032])
Regarding claim 7, Pham in view of Schwiese teaches a shaping machine as appears above (See the rejection of claim 13), and Pham further teaches wherein the material is a metal ([0021] lines 1-3).
Regarding claim 14, Pham in view of Schwiese teaches the method as appears above (See the rejection of claim 13), and Pham further teaches further comprising transporting the material into the cavity (Fig. 13 #14 melting portion) after inductively heating, and prior to hardening ([0072] lines 1-4).
Regarding claim 15, Pham in view of Schwiese teaches the method as appears above (See the rejection of claim 13), and Pham further teaches wherein the arranging of the material comprises arranging material in a form of a cylindrical ingot (The shaping vessel of the prior art is cylindrically shaped and the material will take the shape of this vessel after being melted and cooled.).
Regarding claim 16, Pham discloses a method of using an arrangement comprising a melting vessel and an induction coil arranged on the melting vessel to treat a material, the method comprising: 
providing the melting vessel (Fig. 13 #12 crucible/vessel) with an irradiation region (Space within the shield) permeable to an electromagnetic field the irradiation region (Space within the shield) being formed of an opening in the melting vessel (Fig. 13 #12 crucible/vessel); 
arranging a body (Fig. 13 #22 shield) having a higher magnetic permeability than the melting vessel ([0077] lines 1-3 ---“ Using RF transparent materials (e.g., ceramics) or non-magnetic metals for constructing a body 12 or crucible can result in minimum power loss.” The crucible/vessel is made from RF transparent material, it is inherent that the crucible/vessel will have a lower magnetic permeability than the shield which may be made from a conductive metallic material.) in an overlapping relationship with the (Space within the shield) such that the body overlaps the opening forming the irradiation region of the melting vessel; 
arranging the induction coil (Fig. 13 #18 induction coil) between the body (Fig. 13 #22 shield) and the irradiation region (Space within the shield) and configuring the body (Fig. 13 #22 shield) to concentrate electromagnetic flux generated by the induction coil onto the irradiation region ([0076]); 
and inductively heating ([0072] lines 16-18), and crystalline hardening of the material by the arrangement (Fig. 16 shows the amount of time needed and at what temperature the ingot is allowed to cool to form a crystalline structure within the ingot.).
However, Pham does not disclose wherein the providing of the melting vessel further includes arranging the induction coil between the body and the irradiation region such that the body overlaps the opening forming the irradiation region of the melting vessel without surrounding the melting vessel.
Nonetheless, Schwiese teaches the body (Fig. 2 #6f partial enclosure) being arranged to overlap the opening forming the irradiation region of the melting vessel without surrounding the melting vessel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of using of Pham by incorporating the partial enclosure as taught by Schwiese for the purpose of concentrating the magnetic field generated by the induction coils. ([0032])
Regarding claim 17, Pham in view of Schwiese teaches the shaping machine as appears above (See the rejection of claim 1), and Pham further teaches wherein (Fig. 13 #18 induction coil) is configured to inductively melt the material ([0072] lines 16-18).
Regarding claim 19, Pham in view of Schwiese teaches the shaping machine as appears above (See the rejection of claim 6), and Schwiese further teaches wherein the body (Fig. 2 #s 6e partial enclosure) is made from a soft- magnetic ferrite material ([0032] lines 6-7).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the shield disclosed by Pham in view of Schwiese by incorporating the ferrite material as taught by Schwiese for the purpose of concentrating the generated field onto the region between the coils. ([0032] lines 7-9)
Regarding claim 20, Pham in view of Schwiese teaches the shaping machine as appears above (See the rejection of claim 11), and Pham further teaches wherein the conductor loop is one of a plurality of conductor loops of the induction coil (Fig. 13 #18 induction coil) all surrounding the melting vessel (Fig. 1 shows the inductor coil having a plurality of loops.).
Regarding claim 21, Pham in view of Schwiese teaches the method as appears above (See the rejection of claim 13), and Pham further teaches wherein the inductively heating the material by an induction coil (Fig. 13 #18 induction coil) comprises melting the material ([0072] lines 16-18).
Regarding claim 22, Pham in view of Schwiese teaches the method as appears above (See the rejection of claim 16), and Pham further teaches wherein the inductively heating the material comprises melting the material ([0072] lines 16-18).
Regarding claim 23, Pham in view of Schwiese teaches the shaping machine as appears above (See the rejection of claim 1), and Pham further teaches wherein the melting vessel (Fig. 13 #12 crucible/vessel) further has a vessel body (Shown in the figure below), the irradiation region of the melting vessel having a higher magnetic permeability than the vessel body of the melting vessel (The irradiation region of the melting vessel is open space which will have a higher permeability than that of the vessel body.).

    PNG
    media_image1.png
    460
    434
    media_image1.png
    Greyscale

Regarding claim 24, Pham in view of Schwiese teaches the shaping machine as appears above (See the rejection of claim 1), and Pham further teaches wherein the melting vessel (Fig. 13 #12 crucible/vessel) is formed of a wall (Fig. 13 #12 crucible/vessel has walls.) surrounding a melting cavity (The melting cavity is the space within Fig. 13 #22 shield), the opening forming the irradiation region (Space within the shield) extending through the wall of the melting vessel (Fig. 13 #12 crucible/vessel) to allow an exterior of the melting vessel (Fig. 13 #12 crucible/vessel) to communicate with (The melting cavity is the space within Fig. 13 #22 shield) for allowing radiation to enter the melting cavity (The melting cavity is the space within Fig. 13 #22 shield) of the melting vessel. 
Regarding claim 25, Pham in view of Schwiese teaches the method as appears above (See the rejection of claim 13), and Pham further teaches wherein the melting vessel (Fig. 13 #12 crucible/vessel) is formed of a wall (Fig. 13 #12 crucible/vessel has walls.) surrounding a melting cavity (The melting cavity is a space within Fig. 13 #22 shield), the opening forming the irradiation region (The space within the shield.) extending through the wall of the melting vessel (Fig. 13 #12 crucible/vessel) to allow an exterior of the melting vessel (Fig. 13 #12 crucible/vessel) to communicate with the melting cavity (The melting cavity is a space within Fig. 13 #22 shield) for allowing radiation to enter the melting cavity (The melting cavity is a space within Fig. 13 #22 shield) of the melting vessel. 
Regarding claim 26, Pham in view of Schwiese teaches the method as appears above (See the rejection of claim 16), and Pham further teaches wherein the melting vessel (Fig. 13 #12 crucible/vessel) is formed of a wall (Fig. 13 #12 crucible/vessel has walls.) surrounding a melting cavity (The melting cavity is a space within Fig. 13 #22 shield), the opening forming the irradiation region (The space within the shield.) extending through the wall of the melting vessel (Fig. 13 #12 crucible/vessel) to allow an exterior of the melting vessel (Fig. 13 #12 crucible/vessel) to communicate with the melting cavity (The melting cavity is the space within Fig. 13 #22 shield) for allowing radiation to enter the melting cavity (The melting cavity is the space within Fig. 13 #22 shield) of the melting vessel. 
Claims 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pham et al (US 2015/0131694) in view of Schwiese et al (US 2008/0216960) as applied to claim 1, further in view of Horman  et al (US 3,413,432).
Regarding claim 4, Pham in view of Schwiese teaches the shaping machine as appears above (See the rejection of claim 1), but does not disclose wherein the body (Fig. 13 #22 shield) is in the form of a yoke. 
Nonetheless, Horman teaches the body is in the form of a yoke (Fig. 1 #6 yoke).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the body disclosed by Pham in view of Schwiese by incorporating the U-shape of the yoke (body) as taught by Horman for the purpose of concentrating the magnetic field. (Col. 2 lines 66-68)
Regarding claim 18, Pham in view of Schwiese teaches the shaping machine as appears above (See the rejection of claim 4), but does not disclose wherein the yoke has a U-shaped profile with an opening facing towards the melting vessel.
Nonetheless, Horman teaches wherein the yoke (Fig. 1 #6 yoke) has a U-shaped profile with an opening facing towards the melting vessel (Shown in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the body disclosed by Pham in view of Schwiese by incorporating the U-shape of the yoke (body) as taught by Horman for the purpose of concentrating the magnetic field. (Col. 2 lines 66-68)

Response to Arguments
Applicant’s arguments, see Appeal Brief, filed 12/04/2020, with respect to the rejection(s) of claim(s) 1, 13, and 16 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schwiese et al (US 2008/0216960).
Applicant argues Pham in view of Rohn does not disclose or suggest a body having a higher magnetic permeability than the melting vessel. Applicant agrees with Applicant. Rohn was previously relied upon to teach the higher magnetic permeability of the body.
However, upon further review, Pham teaches a body having a higher magnetic permeability than the melting vessel. The shield (body) if Pham is made from a conductive metallic material and the crucible/vessel (melting vessel) is made from RF transparent material. It is inherent that the shield will have a higher magnetic permeability because of the materials that comprise the shield and the crucible/vessel.

Applicant argues, Pham in view of Rohn does not disclose or suggest a body overlapping the irradiation region without surrounding the melting vessel. Examiner respectfully agrees. 
However, upon further review, Schwiese teaches a body overlapping the irradiation region without surrounding the melting vessel. [0032] of Schwiese teaches a coil partially enclosed by an enclosure made from a material with a good magnetic conductivity and poor electrical conductivity.

Any space within the reach of the magnetic field lines produced by the induction coil can be considered an irradiation zone. The magnetic field lines are being contained by the shield. Any region within the shield can be considered the irradiation zone.

 Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761